Citation Nr: 0519050	
Decision Date: 07/14/05    Archive Date: 07/20/05

DOCKET NO.  03-24 027	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for a psychiatric 
disability, claimed as bipolar disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

C. Moore, Associate Counsel





INTRODUCTION

The veteran had active service from February 1979 to November 
1985, and service in the National Guard from July 1996 to 
July 2000.					

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 2002 rating decision of the St. 
Louis, Missouri Regional Office (RO) of the Department of 
Veterans Affairs (VA) that denied the veteran's claim for 
service connection for bipolar affective disorder.


FINDING OF FACT

A psychiatric disability, claimed as bipolar disorder, was 
not incurred in, or aggravated by active service, to include 
active duty for training nor may psychosis be presumed to 
have been so incurred.  


CONCLUSION OF LAW

The criteria for the establishment of service connection for 
a psychiatric disability are not met.  38 U.S.C.A. §§ 1110, 
1131 (West 2002). 38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 
C.F.R. §§ 3.6(c)(1), 3.102, 3.303, 3.307, 3.309 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

Preliminary Matter:  VA's Duty to Notify and Assist the 
Claimant

Prior to proceeding with an examination of the merits of the 
claims, the Board must first determine whether the appellant 
has been apprised of the law and regulations applicable to 
this matter; the evidence that would be necessary to 
substantiate the claims; and whether the claims have been 
fully developed in accordance with the Veterans Claims 
Assistance Act (VCAA) and other applicable law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002).

The VCAA provides that VA shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim for a benefit under a law administered 
by the Secretary, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
In part, the VCAA specifically provides that VA is required 
to make reasonable efforts to obtain relevant governmental 
and private records that the claimant adequately identifies 
to VA and authorizes VA to obtain.  The VCAA further provides 
that the assistance provided by the Secretary shall include 
providing a medical examination or obtaining a medical 
opinion when such an examination or opinion is necessary, as 
further defined by statute, to make a decision on the claim.  
38 U.S.C.A. § 5103A (West 2002). 

The record indicates that the appellant has been fully 
apprised of what evidence would be necessary to substantiate 
the claims, as well as informed of the specific assignment of 
responsibility for obtaining such evidence.  38 U.S.C.A. § 
5103(a); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
The record also indicates that, in specific compliance with 
the Court's ruling in Quartuccio, the appellant was so 
advised by letter dated in February 2002, prior to the RO's 
initial adjudication of the claim.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II); see also 38 
U.S.C.A § 5103(b) (Providing in substance that after 
advisement to the claimant under the VCAA of any information 
which was not previously provided, if such information or 
evidence is not received within one year from the date of 
such notification, no benefit may be paid or furnished by 
reason of the claimant's application).

VA has also made reasonable efforts to identify and obtain 
relevant records in support of the claim.  38 U.S.C.A.§ 5103A 
(a),(b) and (c).  In particular, VA obtained treatment 
records alluded to by the appellant, as is detailed below.  

VA has also conducted necessary medical inquiry in an effort 
to substantiate the claims.  38 U.S.C.A.§ 5103A (d).  The 
appellant was afforded a VA medical examination conducted by 
a physician who reviewed the appellant's claims folder and 
rendered an opinion as to the etiology of the appellant's 
current bipolar disorder.  Further opinions are not needed in 
this case because there is sufficient medical evidence to 
decide the claim.

Through his representative, the veteran has requested an 
advisory/independent medical opinion.  Under 38 U.S.C.A. § 
7109 (West 2002) and 38 C.F.R. § 3.328 (2004), when warranted 
by the medical complexity or controversy involved in a 
pending claim, an advisory medical opinion may be obtained 
from one or more medical experts who are not employees of VA.   
There is no conferred right to an outside expert's opinion 
and, as noted herein, the Board's authority to seek an 
outside opinion is purely discretionary.  See Winsett v. 
West, 11 Vet. App. 420, 425-26 (1998).  See also Stewart v. 
Brown, 10 Vet. App. 15, 18 (1997), quoting from Willis v. 
Brown, 6 Vet. App. 433, 435 (1994) that the operative word 
"may" in a regulation clearly indicates discretion).  See 
also Malone v. Gober, 10 Vet. App. 539, 544 (1997) holding 
that the use of the word "may" connotes complete discretion.  
Corey v. Derwinski, 3 Vet. App. 231, 235 (1992) and Scott v. 
Brown, 7 Vet. App. 184 (1994) regarding the use of the term 
"may" in 38 C.F.R. § 3.109.

Moreover, the veteran's contention as to the necessity of 
such an examination is without probative value.  It is well-
established that  laypersons, such as the veteran, are not 
qualified to render medical opinions regarding the etiology 
of disorders and disabilities, and his opinion is entitled to 
no weight.  Cromley v. Brown, 7 Vet. App. 376, 379 (1995);  
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  

The Board does not find, however, that evaluation of the 
issue on appeal involves a question of medical complexity or 
controversy.  The VA opinion that has already been obtained 
is sufficient to evaluate the issue on appeal.  Accordingly, 
a medical opinion from an independent medical expert is not 
warranted.

Thus, the Board finds that VA has done everything reasonably 
possible to assist the appellant.  In the circumstances of 
this case, additional efforts to assist the appellant in 
accordance with the VCAA would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  VA has satisfied its duties to inform and 
assist the appellant at every stage of this case.  Given the 
extensive development undertaken by the RO and the fact that 
the appellant has pointed to no other evidence which has not 
been obtained, the Board finds that the record is ready for 
appellate review.  


The Merits of the Claim

The veteran seeks service connection for a psychiatric 
disability, claimed as bipolar disorder.  His essential 
argument is that his current bipolar disorder stems from his 
in-service treatments for insomnia, anxiety, and nervousness.

Having carefully considered the claim in light of the record 
and the applicable law, the Board is of the opinion that the 
preponderance of the evidence is against the claim and the 
appeal will be denied.

The law provides that service connection may be granted for 
disability or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131.  The resolution 
of this issue must be considered on the basis of the places, 
types and circumstances of his service as shown by service 
records, the official history of each organization in which 
the claimant served, his medical records and all pertinent 
medical and lay evidence.  Determinations relative to service 
connection will be based on review of the entire evidence of 
record. 38 C.F.R. § 3.303(a) (2004).  




As a general matter, service connection for a disability on 
the basis of the merits of such claim is focused upon (1) the 
existence of a current disability; (2) the existence of the 
disease or injury in service, and; (3) a relationship or 
nexus between the current disability and any injury or 
disease during service.  See Cuevas v. Principi, 3 Vet. App. 
542 (1992).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2004).

The term "active military, naval, or air service" includes 
active duty, and "any period of active duty for training 
during which the individual concerned was disabled or died 
from a disease or injury incurred or aggravated in line of 
duty, and any period of inactive duty training during which 
the individual concerned was disabled or died from an injury 
incurred or aggravated in line of duty." 38 U.S.C.A. § 
101(24) (West Supp 2002); 38 C.F.R. § 3.6(a) (2004); Biggins 
v. Derwinski, 1 Vet. App. 474, 477-478 (1991).  Active duty 
for training is defined, in part, as full-time duty in the 
Armed Forces performed by Reserves for training purposes or 
full-time duty performed by members of the National Guard of 
any State.  38 U.S.C.A. § 101(22) (West 1991); 38 C.F.R. § 
3.6(c) (2004).  Inactive duty training includes duty, other 
than full-time duty, performed by a member of the National 
Guard of any State.  38 C.F.R. § 3.6(d) (2004).

The Board notes that the definition of active military, 
naval, or air service found at 38 U.S.C.A. § 101(24) was 
amended in November 2000 by Pub. L. 106-419, § 301(a).  
Specifically, the provision was amended to provide that 
inactive duty training also qualifies as active military, 
naval or air service, if an individual was disabled or died 
from an acute myocardial infarction, a cardiac arrest, or a 
cerebrovascular accident during the training.  The amendment 
also restructured the definitions in the provision into 
separate subparagraphs without any substantive change to the 
definitions



In an undated service medical record, the veteran received a 
1 under the Neuropsychiatric element of his PULHES profile.  
See Odiorne v. Principi, 3 Vet. App. 456, 457 (1992); 
(Observing that the "PULHES" profile reflects the overall 
physical and psychiatric condition of the veteran on a scale 
of 1 (high level of fitness) to 4 (a medical condition or 
physical defect which is below the level of medical fitness 
for retention in the military service. 

In a December 1978 report of medical examination, the 
examiner indicated that the veteran was psychiatrically 
normal.  On the corresponding report of medical history, the 
veteran reported a history of frequent trouble sleeping.  

In an April 1984 report of medical examination, the examiner 
indicated that the veteran was psychiatrically normal.  An 
August 1984 Mental Hygiene Clinic report reveals that the 
veteran complained of nervousness and insomnia, secondary to 
stress in his life.  The examiner indicated that she would 
instruct the veteran in relaxation therapy to reduce his 
anxiety levels and would give him supportive counseling.

In an August 1985 service medical record, the veteran 
complained of having experienced night sweats, insomnia, and 
nightmares for nine months.  He indicated that he had 
experienced pressure at work, that he was not happy with his 
military occupational specialty, that it was difficult for 
him to deal with people, and that he was sometimes aggressive 
towards people.  The examiner diagnosed the veteran with 
psychosomatic disorder.

In an October 1985 report of medical history, the veteran 
reported a history of frequent trouble sleeping, depression 
or excessive worry, and nervous trouble.  On the 
corresponding report of medical examination, the examiner 
reported that the veteran was psychiatrically normal.

A November 1985 report of mental status evaluation reveals 
that the veteran had normal behavior, was fully alert, was 
fully oriented, had an unremarkable affect, had a clear 
thinking process, had normal thought content, and had a good 
memory.  The examiner opined that the veteran had the mental 
capacity to understand and participate in the proceedings and 
was mentally responsible.

In January 1994, the veteran again complained of insomnia and 
a nerve problem.  The examiners diagnosed the veteran with 
insomnia and anxiety.

VA records dated from February 2000 to February 2002 reveal 
that the veteran 
sought treatment, which included a 12-day inpatient hospital 
stay, for bipolar affective disorder.  

The veteran was afforded a mental disorders VA compensation 
and pension examination in May 2003.  The veteran reported 
that had had undergone one prior psychiatric evaluation while 
he was in service.  He also indicated that after he got out 
of the military and until his VA hospitalization, he did not 
have any diagnosed physical problems.   

The veteran also reported that he was involved in a motor 
vehicle accident in September 1999, where his head struck the 
windshield and he received a cut on his forehead.  He stated 
that his wife believed that it was at that time that he 
started having behavior problems.  The veteran stated that he 
sometimes currently experienced emotional swings, crying 
spells, and irritability.  He also indicated that he found it 
difficult to be around other people and avoided groups of 
people, but that he did get along well with most people on a 
one-to-one basis, particularly if it was someone that he 
liked.  The veteran also stated that he continued to have 
some problems with his sleep.  With regard to his psychiatric 
treatment in service, the veteran indicated that he had 
problems with anxiety and that he recalled being seen and 
treated with Diazepam.  

On mental status examination the veteran was alert, 
cooperative, oriented to person, place, time, and situation.  
His memory was intact.  He was able to identify and recall 
three objects, both immediately and after five minutes.  His 
speech was normal in rate, flow, and pattern.  He denied 
hallucinations or delusions and there were no signs 
suggestive of psychosis.  His mood was euthymic, as was his 
affect.  He denied any suicidal or homicidal ideation, plan, 
or intent.  His insight and judgment were good and there was 
no evidence of obsessive or ritualistic behavior.  The 
examiner diagnosed the veteran with bipolar affective 
disorder, currently euthymic.  

The examiner reported that the veteran's current bipolar 
disorder was not related to or caused by the complaints noted 
in the service in 1984 and 1985.  The examiner reported that 
he had based his opinion on review of service medical records 
and although he noted them to be consistent with the 
veteran's account, there was no documentation which would 
support the diagnosis of depression or mania.  The examiner 
noted this to be significant, as the criteria for bipolar 
disorder were essentially the same then as they are now.  

As noted above, in order to establish service connection on a 
direct basis, there must be evidence of a current disability, 
an in-service injury, and a nexus between the current 
disability and an in-service injury.  The evidence of record 
clearly shows that the veteran has a current bipolar 
disorder.  Further, the veteran's contemporaneous service 
medical records demonstrate that that he sought in-service 
psychiatric treatment on numerous occasions for insomnia, 
anxiety, and nervousness.  

However, the record does not establish that the veteran's 
current bipolar disorder is etiologically related to his 
reported in-service psychiatric complaints.  In this regard, 
the May 2003 VA examiner opined that it was not as likely as 
not that the veteran's current bipolar disorder is related to 
or caused by the veteran's complaints in service in 1984 and 
1985.  Thus, as there is no evidence to the contrary, the 
Board concludes that the veteran's current bipolar affective 
disorder is not etiologically related to his in-service 
psychiatric symptoms.

The Board also notes that the veteran has also asserted that 
his current bipolar disorder began in 1999 or 2000, after 
being involved in a motor vehicle accident.  The Board 
observes that this 1999 or 2000 date would correspond to the 
period in which the veteran was a member of the National 
Guard.  However, the veteran does not contend and the 
evidence of record does not establish that such motor vehicle 
accident occurred during a period of active or inactive duty 
for training.  Further, even if the accident occurred during 
such period of active or inactive duty for training, the 
record does not contain any competent medical opinion that 
etiologically relates the veteran's current bipolar disorder 
to any head injury sustained during the accident.  Thus, as 
the veteran has not provided any evidence to the contrary, 
the Board concludes that the veteran's bipolar disorder was 
not incurred while the veteran was on active or inactive duty 
for training.

Thus, the Board determines that the veteran's current bipolar 
disorder is not etiologically related to his military 
service.  Accordingly, the Board finds that the veteran is 
not entitled to a grant of direct service connection for 
bipolar disorder.

The Board notes that the veteran could be entitled to service 
connection on a presumptive basis if there is evidence that 
psychosis was demonstrated within one year of separation from 
service.  However, the Board notes that there is no evidence 
that establishes that psychosis was demonstrated within one 
year of separation from service or that the veteran, in fact, 
has a current psychosis disability.  Significantly, on 
examination in May 2003, the veteran denied hallucinations or 
delusions and the examiner indicated that there were no signs 
suggestive of psychosis.  Thus, the Board concludes that the 
veteran is also not entitled to a grant of service connection 
for a psychiatric disability, on a presumptive basis.


ORDER

Entitlement to service connection for a psychiatric 
disability, claimed as bipolar disorder, is denied.



	                        
____________________________________________
	Vito A. Clementi	
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


